Citation Nr: 1618934	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Timothy Hiller, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to December 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2012 rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

It is noted that the Veteran's initial claim for service connection for an acquired psychiatric disorder (bipolar disorder) was denied by the RO in October 2007.  The Veteran was notified that month.  The Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, although the RO in the current appeal has reviewed the claim on a de novo basis, the issue is as stated on the title page.  

In March 2016, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In the decision below, the Board reopens the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  That claim and the claim of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By a rating decision in October 2007, the RO originally denied a claim of service connection for an acquired psychiatric disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.  

2.  Evidence added to the record since the October 2007 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received since the October 2007 RO denial to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented, in part, at 38 C.F.R § 3.159 (2015), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim to reopen service connection for an acquired psychiatric disorder is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.  

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2015)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Reopening the Claim for Service Connection for an Acquired Psychiatric Disorder

The record establishes that the claim of service connection for an acquired psychiatric disorder (bipolar disorder) was denied in a rating decision dated in October 2007.  The RO denied the claim on the basis that the evidence showed that this condition preexisted service and was not aggravated therein.  The Veteran was notified of the decision by a letter issued in October 2007.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105 (West 2014).  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, was received within one year of the notice of the October 2007 determination.  
See 38 C.F.R. § 3.156(c) (2015).  

The next communication from the Veteran regarding his acquired psychiatric disorder claim occurred in March 2010 when the Veteran filed a claim to reopen the claim for service connection for an acquired psychiatric disorder.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Under 38 C.F.R. § 3.156(a) (2015), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).  The United States Court of Appeals for Veterans Claims has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).  

Regardless of the RO's determination, that is, whether it reopened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).   

As noted above, the RO denied the claim for service connection for an acquired psychiatric disorder, on the basis that the evidence showed that this condition preexisted service and was not aggravated therein.  Specifically, while the record showed that he entered service without an acquired psychiatric disorder, Medical Board proceedings during service found that the disorder existed prior to service and was not aggravated therein.  During service, he was treated for psychoses, depression, and bipolar disorder.  Since the prior final rating decision in October 2007, VA has received additional evidence, including VA treatment records, private medical treatment records, and testimony by the Veteran.  Also added to the record were statements by the Veteran's mother dated in April 2010 and a private physician (M.H.R., M.D.), dated in October 2014.  

Records that were not duplicates of already reviewed documents show continued treatment to the present day for an acquired psychiatric disorder, primarily diagnosed as schizophrenia.  They also include medical documentation that the Veteran was treated at a private facility prior to service (in 2004) for psychotic behavior after suffering head trauma in a gang beating.  

Submitted in April 2010 was a statement by the Veteran's mother wherein she detailed the difficulties experienced by the Veteran since his discharge from service due to his mental impairment.  

Added to the record in October 2014 was a statement dated that month by a private physician, M.H.R., M.D., wherein he expressed the opinion that the Veteran's preservice treatment for a psychotic break was unrelated to the subsequent diagnosis of schizophrenia.  He opined that the preservice incident was an isolated substance-induced psychotic episode.  He specifically pointed to a November 2013 private hospitalization report wherein it was noted that the Veteran had had a reaction to Tylenol with codeine.  This precipitated his psychotic episode.  He argued that the preservice psychotic episode could have also been due to such a reaction and did not reflect preservice diagnosis of an acquired psychiatric disorder.  

At the 2016 hearing, the Veteran provided testimony in support of his claim.  

To summarize the foregoing, the Veteran has submitted evidence of a current psychiatric disorder, primarily diagnosed as schizophrenia.  The Veteran has related the onset of his current psychiatric disorder to injury in service and submitted a private physician's statement supportive of his contention.  As noted above, the private physician stated that the preservice treatment for a psychotic episode was an isolated event and not evidence that schizophrenia existed prior to service.  Thus, in his opinion, current schizophrenia was of service origin.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current psychiatric disorder disability with reported onset in service.  It includes an opinion that the Veteran did not have a preexisting psychiatric disorder upon service entrance.  

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence now includes argument by a private physician that an acquired psychiatric disorder did not preexist service, and that current schizophrenia is of service origin.  In effect, the evidence now includes a possible link between the Veteran's service and his current schizophrenia.  The lack of a relationship between the disability and service was part of the reason for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.  


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent the appeal is granted.  


REMAND

Initially, it is noted that the claim for TDIU must be held in abeyance pending the development requested below.  

As noted above, the Veteran had active service from September 2005 to December 2006.  There is evidence of record that the Veteran was treated prior to service (in 2004) for a psychotic episode after a head injury.  Medical Board proceedings during service, however, determined that the Veteran had a history of an acquired psychiatric disorder prior to service and that inservice treatment for psychiatric complaints (psychoses, depression, and bipolar disorder) did not show aggravation of the preexisting disability.  In this case, a psychiatric disability was not noted upon entry into active duty service.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  

While the Veteran was afforded VA mental disorder examination in August 2007, there was no etiology opinion specifically addressing the question of whether the Veteran's acquired psychiatric disability, to include schizophrenia, clearly and unmistakably preexisted service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by the Veteran's military service.  This medical question, however, was addressed by a VA examiner in April 2012.  She stated that it was "clear" from the medical record that the Veteran's mental health difficulties began prior to service and were not aggravated therein.  

Subsequently submitted was the private physician's October 2014 opinion that the preservice treatment for a psychotic episode was unrelated to the diagnosis of schizophrenia and was instead an isolated substance-induced psychotic episode.  

It is the Board's conclusion that additional VA examination would be beneficial in this case.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Board will defer further action on the TDIU claim pending the development noted above.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The VA examiner should offer opinions responding to the matters below:  

a) Did the Veteran's acquired psychiatric disorder, to include, but not limited to, schizophrenia, clearly and unmistakably (obviously or manifestly) exist prior to entrance into service in September 2005?  

b) If it is the VA examiner's opinion that the acquired psychiatric disability, to include, but not limited to, schizophrenia, clearly and unmistakably preexisted service, was any preexisting acquired psychiatric disability clearly and unmistakably (obviously or manifestly) not aggravated (not permanently worsened beyond the natural progression) during active service?  

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.  

c) If the VA examiner concludes that there is no clear and unmistakable evidence that the Veteran's acquired psychiatric disorder existed prior to service and was not aggravated by service, the VA examiner should then provide the following opinion:  


Is it at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disability, to include, but not limited to, schizophrenia, began/had onset in service or is otherwise etiologically related to service?  

In rendering the requested opinions, the VA examiner should assume that the Veteran has a current diagnosis of schizophrenia.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to the claim.  Where appropriate, the VA examiner should discuss Dr. M.H.R.'s October 2014 medical opinion that the preservice psychotic episode was an isolated event.  

3.  After completion of the above and any additional development deemed necessary, the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, should be readjudicated in light of all the evidence of record.  The claim for a TDIU should also be readjudicated.  If any determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


